t c summary opinion united_states tax_court clyde everton allsopp petitioner v commissioner of internal revenue respondent docket no 17561-03s filed date clyde everton allsopp pro_se marc caine for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to two dependency_exemptions for his two children everton allsopp and aldwyn allsopp for the taxable_year and whether petitioner is entitled to a child_tax_credit for the taxable_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in brooklyn new york on the date the petition was filed in this case on date clyde allsopp petitioner who is currently an employee of the internal_revenue_service and audrey allsopp ms allsopp were married in brooklyn new york during the marriage petitioner and ms allsopp had three children everton allsopp everton born date aldwyn allsopp aldwyn born date and clyde allsopp jr clyde jr born date on date a divorce proceeding was commenced in the supreme court of the state of new york county of kings a divorce was granted on date on date a hearing regarding open issues was held before the honorable ira b harkavy these open issues were either stipulated by the parties or tried before the honorable ira b harkavy judge the judge issued a decision dated date the decision regarding the open issues the decision was not signed by ms allsopp only the judge on page of the decision under the paragraph titled tax benefits the judge addressed the issue of the deductions and credits regarding the children of the marriage the paragraph reads as follows as long as mr allsopp shall make his child_support payments both parties shall share the child deduction exemptions and the child_care_credit unless the parties agree differently for the even years ms allsopp shall have clyde as her income_tax exemption and child care deduction and mr allsopp shall have everton and aldwyn as his income_tax exemption in odd years the parties shall switch the exemptions and child care deduction upon the loss of an exemption or child care deduction the parties shall arrange that by the switching on even and odd years that both get equal use of any_tax deductions exemptions or child care benefits on or about date petitioner filed his form_1040 u s individual_income_tax_return for the taxable_year there was no attachment regarding any waiver or declaration such as a form_8332 release of claim to exemption for child of divorced or separated parents executed by ms allsopp stating that she was releasing her claim to exemption of their children in the return petitioner claimed four exemptions and three dependents two of whom everton and aldwyn were the children of the marriage with ms allsopp the third child claimed was sheclyia s allsopp sheclyia this dependent is not an issue in the present case petitioner claimed the child_tax_credit in the amount of dollar_figure dollar_figure of which applied to sheclyia respondent allowed the exemption and child_tax_credit with regard to sheclyia ms allsopp claimed everton and aldwyn as her dependents for the taxable_year during the taxable_year petitioner did not have physical custody of everton aldwyn and clyde jr neither petitioner nor ms allsopp executed or signed a form_8332 or a similar declaration for the tax_year respondent issued a notice_of_deficiency to petitioner in which respondent disallowed two of petitioner’s claimed exemptions for the taxable_year as well as a portion of the child_tax_credit in the amount of dollar_figure discussion i dependency_exemption deduction a dependency_exemption generally is allowed under sec_151 for each dependent of a taxpayer sec_151 c in general a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents a who are divorced who are separated or who live apart for at least the last months of the calendar_year and b whose child is in the custody of one or both parents for more than half of the year sec_152 under this rule if the child receives more than half his support during the year from his parents the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id under sec_152 an exception to this special rule exists which may entitle the noncustodial_parent to the dependency_exemption for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the exemption and the noncustodial_parent must attach the declaration to his or her tax_return id a written declaration releasing a taxpayer’s claim to a dependency_exemption may apply to one year a number of specified years or all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date to meet the requirements of sec_152 the written declaration if not made on the official form provided by the internal_revenue_service shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the form provided by the service form_8332 calls for the following information the name of the child or children for whom an exemption claim is released the applicable tax_year or years for which the claims are released the custodial parent’s signature and the date of signature the custodial parent’s social_security_number the noncustodial parent’s name and the noncustodial parent’s social_security_number petitioner argues that he attached a copy of the date decision to his return and thus met the requirements of sec_152 respondent argues that the decision was not attached to petitioner’s return and in the alternative even if the decision had been attached to the return that it does not meet the requirements of sec_152 because a the decision is conditional b the decision does not state with specificity the applicable tax_year or years for which petitioner is entitled to the dependency_exemption and c the decision is neither signed by the custodial nor noncustodial_parent and as such does not satisfy the statutory requirements of sec_152 upon the basis of the record this court finds that petitioner has not shown that he attached the decision to his federal_income_tax return as required by sec_152 however even if petitioner had proven that the decision was attached to his federal_income_tax return this court finds that the decision does not meet the requirements of sec_152 in the instant case petitioner admits that he was everton and aldwyn’s noncustodial_parent during the taxable_year it follows therefore that petitioner is entitled to the dependency_exemption only if he attached to his tax_return a written declaration as required under sec_152 petitioner contends that the decision which he thinks he attached to his tax_return constitutes a written declaration under sec_152 in boltinghouse v commissioner tcmemo_2003_134 the taxpayers attached to their return a copy of a separation agreement which was signed by both the custodial and noncustodial parents the court held that the separation agreement met the requirements of a written declaration under sec_152 because it conformed in substance to form_8332 however the decision in the present case is not analogous to the separation agreement in boltinghouse the decision in the present case was not signed by the custodial_parent sec_152 expressly provides that the noncustodial_parent may claim the dependency_exemption for a child only if the custodial_parent signs a written declaration complying with the signature requirement of e is critical to the successful release of the dependency_exemption see neal v commissioner tcmemo_1999_97 paulson v commissioner tcmemo_1996_560 white v commissioner tcmemo_1996_438 language in a divorce decree purportedly giving a taxpayer the right to an exemption does not entitle the taxpayer to the exemption if the signature requirement of sec_152 is not met 114_tc_184 affd sub nom 293_f3d_1208 10th cir although the decision by and through the tax benefits provision provides that petitioner is entitled to the dependency_exemptions for everton and aldwyn it is well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir nieto v commissioner tcmemo_1992_296 unfortunately regardless of what is stated in the state court decision the law is clear that petitioner is entitled to the child dependency_exemptions in only if he complied with the provisions of sec_152 petitioner has failed in this regard it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to deductions for dependency_exemptions for everton and aldwyn sec_152 miller v commissioner supra respondent’s determination on this issue is sustained ii child_tax_credit in addition to the exemption under sec_151 a child_tax_credit generally is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a qualifying_child is an individual for whom the taxpayer is allowed a dependency_exemption under sec_151 sec_24 for the reasons stated above petitioner may not claim a dependency_exemption for everton or aldwyn under sec_151 and therefore he may not claim a child_tax_credit with respect to either of them respondent’s determination on this issue is sustained iii conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
